DETAILED ACTION
This Final Office Action is in response to the amendment filed 04/08/2022.  Claims 1-20 are acknowledged as pending, with claims 10, 16, and 17 being currently amended.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
Non Statutory Double Patenting
Claim
Instant Application
Claim
US Patent No. 11,130,022
Examiner Notes
1
An exercise system, comprising: a base; a vertical housing extending vertically outward from the base; a plurality of weighted touchpoints coupled to the vertical housing, the plurality of weighted touchpoints comprising: a first weighted touchpoint coupled to a first side of the vertical housing; and a second weighted touchpoint coupled to a second side of the vertical housing; one or more weight systems coupled to the plurality of weighted touchpoints, the one or more weight systems configured to provide weight to the plurality of weighted touchpoints;
1
An exercise system, comprising: a base; a vertical housing extending vertically outward from the base; a plurality of weighted touchpoints moveably coupled to the vertical housing, the plurality of weighted touchpoints comprising: a first weighted touchpoint moveably coupled to a first side of the vertical housing; a second weighted touchpoint moveably coupled to a second side of the vertical housing; one or more weight systems coupled to the plurality of weighted touchpoints, the one or more weight systems configured to provide weight to the plurality of weighted touchpoints; 


a control system configured to: select a random weight amount for an exercise to be performed by a user; and cause the one or more weight systems to provide a first weight to the first weighted touchpoint based on the selected random weight amount, and further cause the one or more weight systems to provide a second weight to the second weighted touchpoint based on the selected random weight amount.  



a control system configured to: for a first workout for a user: determine a first randomized workout for a muscle group of the user; based on the first randomized workout, cause the one or more weight systems to provide a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise
Claim 1 of the Instant Application is broader than Claim 1 of US Patent No. 11,130,022 because it does not require the limitation of a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise.

2


wherein in order to select the random weight amount for the exercise to be performed by the user, the control system is configured to: randomly select the first weight to be provided to the first weighted touchpoint; and randomly select the second weight to be provided to the second weighted touchpoint.
1
based on the first randomized workout, cause the one or more weight systems to provide a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise

Claim 2 of the Instant Application is broader than Claim 1 of US Patent No. 11,130,022 because it does not require the limitation of a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise
3
wherein the control system is further configured to: randomly select the first weight within a first range of weights; and randomly select the second weight within a second range of weights.
5
wherein the control system is further configured to: randomly select the first random heavier weight within a range of weights; and randomly select the first random lighter weight within the range of weights.


Claim 3 of the Instant Application is broader than Claim 5 of US Patent No. 11,130,022 because it does not require the limitation of randomly select the first random heavier weight within a range of weights; and randomly select the first random lighter weight within the range of weights.

4
wherein in order to select the random weight amount for the exercise to be performed by the user, the control system is configured to: randomly select a weight differential for the user;40 60100522;1Attorney Docket No. 10459-6-1select the first weight to be provided to the first weighted touchpoint based on the randomly selected weight differential; and select the second weight to be provided to the second weighted touchpoint based on the randomly selected weight differential.
1
based on the first randomized workout, cause the one or more weight systems to provide a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise, the first random heavier weight and the first random lighter weight having a first weight differential
The weight differential would be calculated by setting and randomly choosing two numerical weights that differ from one another. US Patent No. 11,130,022 teaches in claim 1 the selection of a first random heavier weight and first random lighter weight for each touchpoint that forms a random weight differential.

Claim 4 of the Instant Application is broader than Claim 1 of US Patent No. 11,130,022 because it does not require the limitation of randomly select the first random heavier weight within a range of weights; and randomly select the first random lighter weight within the range of weights.

5
wherein the first weight is heavier than the second weight.
1
cause the one or more weight systems to provide a first random heavier weight to the first weighted touchpoint for a first exercise and further cause the one or more weight systems to provide a first random lighter weight to the second weighted touchpoint for the first exercise,
Claim 5 of the Instant Application reads on Claim 1 of US Patent No. 11,130,022 because the limitation describes the first weight being heavier than the second weight as seen in the underlined portions of Claim 1 (US Patent No. 11,130,022)
8
wherein the control system is further configured to randomly select a first number of repetitions of one or more sets of the exercise to be performed by the user.
7
the control system is further configured to randomly select a first number repetitions of a first one or more sets of the first exercise within a range of repetitions
Claim 8 of the Instant Application reads on Claim 7 of US Patent No. 11,130,022 because the control system is randomly selecting a first number of repetitions of one or more sets



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, 13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eder (US Patent Publication No. 2015/0335950) in view of Lowe (US Patent No. 6,117,049).

    PNG
    media_image1.png
    876
    835
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    375
    238
    media_image2.png
    Greyscale

Regarding claim 10, Eder discloses a method, comprising: selecting, by a control system (Fitness Tracking Computing system 102; Figure 1) of an exercise system (Exercise apparatus 104; Figure 1), offset loading for a first exercise performed on the exercise system; selecting, by the control system of the exercise system , a first heavier weight to be provided to a first weighted touchpoint (Right grip 162; Figure 1) that is coupled to a vertical housing (Housing 148; Figure 1) of the exercise system and that is configured to allow a user to exercise one or more muscles on a first side of the user (i.e., the first weight can be a lighter or heavier weight depending on what the control system automatically chooses from the first weight stack; Paragraph [0039] Lines 18-22; Paragraph [0040] Lines 24-27); selecting, by the control system of the exercise system, a second lighter weight to be provided to a second weighted touchpoint that is coupled to the vertical housing of the exercise 4160100522;1Attorney Docket No. 10459-6-1 system and that is configured to allow the user to exercise one or more muscles on a second side of the user (i.e., the second weight can be a lighter or heavier weight depending on what the control system automatically chooses from the second weight stack and allows for a user to exercise the right side of his arm/shoulder muscles; Paragraph [0039] Lines 18-22; Paragraph [0040] Lines 24-27); determining, by the control system of the exercise system, that the user wants to perform the exercise using both the first weighted touchpoint and the second weighted touchpoint (i.e., The control system allows for multiple exercises to be performed on each of the touch pads allowing for both or a single touchpoint to be utilized for an exercise; Paragraph [0039] Lines 18-22); in response to the determination: causing, by the control system of the exercise system, a first weight system of the exercise system to automatically provide the first heavier weight to the first weighted touchpoint; and causing, by the control system of the exercise system, a second weight system of the exercise system to automatically provide the second lighter weight to the second weighted touchpoint (i.e., each of the touchpoints has its own weight system/weight stack that can automatically choose a resistance for a user that can be a certain weight, the weight can be a lighter or heavier weather depending on what the control system automatically chooses; Refer to Paragraph[0035] for the teaching of multiple resistance assemblies capable of being used including weight stacks and a solenoid tower that can hold multiple weight stacks as seen in Figure 6 in the top right machine; Paragraph [0039] Lines 18-22 “The record in the database 116 can indicate one or more exercise protocols for the user, as well has other fitness related data. The exercise protocol can comprise, for example, one or more exercises to be performed on the exercise apparatus 104 at a particular resistance level.”; Paragraph [0040] Lines 24-27 “Depending on the configuration of the resistance assembly 152, the instructed resistance can be automatically selected by the exercise apparatus 104 (i.e., using a solenoid tower), or the user can select the instructed resistance.”)

	Eder does not disclose the control system of the exercise system, a first motor of a first weight system of the exercise system to rotate a first screw in a first direction to cause the first screw to thread into and attach to one or more first preset weight blocks, or in a second direction to cause the first screw to unthread from and detach from the one or more first preset weight blocks, to automatically provide the first heavier weight to the first weighted touchpoint; and causing, by the control system of the exercise system, a second motor of a second weight system of the exercise system to rotate a second screw in a third direction to cause the second screw to thread into and attach to one or more second preset weight blocks, or in a fourth direction to cause the second screw to unthread from and detach from the one or more second preset weight blocks, to automatically provide the second lighter weight to the second weighted touchpoint.

	Lowe teaches the control system (Control device 26; Figure 1) of the exercise system (See Figure 1), a first motor (Reversible motor 22; Figure 2) of a first weight system (See Figure 2) of the exercise system to rotate a first screw (Screw 20; Figure 2) in a first direction (i.e., downwards; Col. 3 Lines 1-2; “…the carriage preferably has a reversible motor 22 mounted thereon to rotate the screw in both directions.”) to cause the first screw to thread into and attach to one or more first preset weight blocks (Plurality of weights 10; Figure 2; Col. 2 Lines 56-58 “ Accordingly, when the screw is rotated in a first direction, it progressively passes through and connects with one or more of the weights,”) or in a second direction (i.e., upwards) to cause the first screw to unthread from and detach from the one or more first preset weight blocks (Col. 1 Lines 64-67 “When the screw is rotated in an opposite direction, the screw is progressively withdrawn from a selected number of weights to disconnect them from the equipment.”, to automatically provide the first heavier weight to the first weighted touchpoint (i.e., the first weight when attached by the screw attaches to the touchpoint 8).

	 The Office notes that Lowe teaches a screw control system can be used on multiple weight systems including the dual weight systems of a solenoid tower as taught by Eder allowing for a first screw system for automatically providing the first heavier weight to the first weighted touchpoint and a second screw system for automatically providing the second lighter weight to the second weighted touchpoint.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight systems of Eder to have a first and second screw system that uses motors to automatically select weights to allow for the user to easily and automatically adjust the total weight connected with the carriage without having to dismount the exercise apparatus which enables the weight to easily be changed between repetitions of an exercise. (Col. 3 Lines 16-19)

Regarding claim 11, Eder in view of Lowe teaches selecting the first heavier weight and selecting the second lighter weight comprises: selecting, by the control system of the exercise system, a weight differential for the first exercise; selecting, by the control system of the exercise system, the first heavier weight based on the selected weight differential; and selecting, by the control system of the exercise system, the second lighter weight based on the selected weight differential.  (i.e, the touchpoints can have one or more weight stacks that can be adjusted to control the resistance of each of the touchpoints therefore allowing the differentiation of weights on each of the touchpoints meaning there can be a first heavier weight and a first lighter weight for each independent grip to have a weight differential; Refer to Paragraph [0049] for teaching of the resistance being capable of being self-adjusted; Refer to Paragraph [0048] for the teaching of each individual actuator being attached to each adjustable component in the exercise device; Refer to Paragraph[0035] for the teaching of the one or more resistance weight stacks)

Regarding claim 12, Eder in view of Lowe teaches selecting the weight differential comprises non- randomly selecting, by the control system of the exercise system, the weight differential for the first exercise (i.e., the exercise device automatically selects a weight for each touchpoint allowing for a weight differential to be formed that isn’t random as the weights are chosen for a specific exercise routine)

Regarding claim 13, Eder in view of Lowe teaches selecting the first heavier weight and selecting the second lighter weight comprises: non-randomly selecting, by the control system of the exercise system, the first heavier weight; and 42 60100522;1Attorney Docket No. 10459-6-1non-randomly selecting, by the control system of the exercise system, the second lighter weight (i.e., the exercise system has a control system that allows the selection of an exercise that automatically applies a weight to each of the touchpoints that can have its own weight stack allowing for a heavier or lighter weight; Paras. [0048]-[0049] of Eder)

Regarding claim 15, Eder in view of Lowe teaches while the user is performing the exercise using both the first weighted touchpoint and the second weighted touchpoint, measuring and collecting, by the control system of the exercise system, performance statistics of the user using each of the first weighted touchpoint and the second weighted touchpoint. (i.e., the display shows data (e.g an exercise status summary, a set count, a repetition count, an indication of resistance, as well as any other status or informational content) that is collected and measured during the exercise as taught in Paragraph [0038] of Eder)

Regarding claim 16, Eder discloses an exercise system (Exercise apparatus 104; Figure 1), comprising: a vertical housing (Housing 148; Figure 1); a first weighted touchpoint (Right grip 162; Figure 1) coupled to the vertical housing and configured to allow a user to exercise one or more muscles on a first side of the user (i.e., the touch pad on the right side of the user allows for the user to work out one or more muscles of his arm/shoulder); a first weight system (Resistance assembly 152 including one or more weight stacks; Figure 1; Paragraph [0035] Lines 14-18 “The resistance assembly 152 can be … a moveable weight stack”;  i.e. The weight system can have multiple weight stacks wherein each weight stack attaches to each respective touchpoint) coupled to the first weighted touchpoint, the first weight system configured to provide weight to the first weighted touchpoint (i.e., the first weight stack provides a weighted resistance  to the first touchpoint); a second weighted touchpoint (Left grip 162; Figure 1)  coupled to the vertical housing and configured to allow the user to exercise one or more muscles on a second side of the user (i.e., the touch pad on the left side of the user allows for the user to work out one or more muscles of his arm/shoulder); a second weight system (Second resistance assembly 152 including one or more resistance weight stacks; Figure 1) coupled to the second weighted touchpoint, the second weight system configured to provide weight to the second weighted touchpoint (i.e., the second weight stack provides a weighted resistance to the second touchpoint), the second weight system being separate from the first weight system (i.e., each weight stack is separate from each other to provide weight to each touchpoint); and a control system (Fitness Tracking Computing system 102; Figure 1) configured to cause the first weight system to automatically provide a first heavier weight to the first weighted touchpoint for a first exercise and further cause the second weight system to automatically provide a second lighter weight to the second weighted touchpoint for the first exercise.  (i.e., each of the touchpoints has its own weight system/weight stack that can automatically choose a resistance for a user that can be a certain weight, the weight can be a lighter or heavier weight depending on what the control system automatically chooses; Paragraph [0039] Lines 18-22 “The record in the database 116 can indicate one or more exercise protocols for the user, as well has other fitness related data. The exercise protocol can comprise, for example, one or more exercises to be performed on the exercise apparatus 104 at a particular resistance level.”; Paragraph [0040] Lines 24-27 “Depending on the configuration of the resistance assembly 152, the instructed resistance can be automatically selected by the exercise apparatus 104 (i.e., using a solenoid tower), or the user can select the instructed resistance.”)

Eder does not disclose the first weight system comprising a first motor configured to rotate a first screw in a first direction to cause the first screw to thread into and attach to one or more first preset weight blocks, wherein the first motor is further configured to rotate the first screw in a second direction to cause the first screw to unthread from and detach from the one or more first preset weight blocks and the second weight system comprising a second motor configured to rotate a second screw in a third direction to cause the second screw to thread into and attach to one or more second preset weight blocks, wherein the second motor is further configured to rotate the second screw in a fourth direction to cause the second screw to unthread from and detach from the one or more second preset weight blocks.

Lowe teaches the control system (Control device 26; Figure 1) of the exercise system (See Figure 1), a first motor (Reversible motor 22; Figure 2) of a first weight system (See Figure 2) of the exercise system to rotate a first screw (Screw 20; Figure 2) in a first direction (i.e., downwards; Col. 3 Lines 1-2; “…the carriage preferably has a reversible motor 22 mounted thereon to rotate the screw in both directions.”) to cause the first screw to thread into and attach to one or more first preset weight blocks (Plurality of weights 10; Figure 2; Col. 2 Lines 56-58 “ Accordingly, when the screw is rotated in a first direction, it progressively passes through and connects with one or more of the weights,”) or in a second direction (i.e., upwards) to cause the first screw to unthread from and detach from the one or more first preset weight blocks (Col. 1 Lines 64-67 “When the screw is rotated in an opposite direction, the screw is progressively withdrawn from a selected number of weights to disconnect them from the equipment.”, to automatically provide the first heavier weight to the first weighted touchpoint (i.e., the first weight when attached by the screw attaches to the touchpoint 8).

	 The Office notes that Lowe teaches a screw control system can be used on multiple weight systems including the dual weight systems of a solenoid tower as taught by Eder allowing for a first screw system for automatically providing the first heavier weight to the first weighted touchpoint and a second screw system for automatically providing the second lighter weight to the second weighted touchpoint.
	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight systems of Eder to have a first and second screw system that uses motors to automatically select weights to allow for the user to easily and automatically adjust the total weight connected with the carriage without having to dismount the exercise apparatus which enables the weight to easily be changed between repetitions of an exercise. (Col. 3 Lines 16-19)

Regarding claim 19, Eder in view of Lowe teaches first weighted touchpoint (Right grip 162; Figure 1) comprises a first pulley device (Right grip 162; Figure 1; i.e., the right grip is a handle connected to a pulley system connected to the weight stack); and the second weighted touchpoint (Left grip 162; Figure 1) comprises a second pulley device (Left grip 162; Figure 1; i.e., the left grip is a handle connected to a pulley system connected to the weight stack).  

Regarding claim 20, Eder in view of Lowe teaches the first pulley device comprises a first handle and a first cable (Right grip 162; Figure 1; i.e., the right grip is a handle connected to a pulley system with a cable connected to the weight stack); and the second pulley device comprises a second handle and a second cable (Left grip 162; Figure 1; i.e., the left grip is a handle connected to a pulley system with a cable connected to the weight stack).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Eder (US Patent Publication No. 2015/0335950) in view of Lowe (US Patent No. 6,117,049). 

Regarding claim 17, Eder in view of Lowe discloses a first and second weight system (Refer to Figure 6 of Eder and Paragraph [0035]; i.e., there can be multiple weight stacks that are utilized within the exercise system to connect to each touchpad 162)

Eder in view of Lower does not disclose the first weight system comprises multiple stacks preset weight blocks, wherein a first stack of the first weight system is configured for adjusting weight in coarse increments and a second stack of the first weight system is configured for adjusting weight in fine increments; and the second weight system comprises multiple stacks preset weight blocks, wherein a first stack of the second weight system is configured for adjusting weight in coarse increments and a second stack of the second weight system is configured for adjusting weight in fine increments.
	
The addition of a weight stack that has coarse increments and fine increments is a mere duplication of essential parts as it is well known in the exercise art that weight stacks can be separated by differing increments to have either have a higher or lower weight per weight block in a weight stack. It would have been obvious to one having ordinary skill in the art at the time to modify the first and second weight system to each have a fine and coarse increment stack to allow for the user and/or control system to utilize either weight stack for user specific exercises, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eder (US Patent Publication No. 2015/0335950) in view of Lowe (US Patent No. 6,117,049) in further view of Pearson (US Patent No. 7,892,155).

    PNG
    media_image3.png
    526
    306
    media_image3.png
    Greyscale

Regarding claim 18, Eder in view of Lowe discloses a user bench. (See Figure 6; i.e., the exercise apparatus can be a device as shown with an exercise bench attached to it)
Eder in view of Lower does not disclose having a leg attachment configured to allow the user to perform one or more leg-based exercises, wherein the first weighted touchpoint and the second weighted touchpoint are configured to be coupled to the leg attachment.  

    PNG
    media_image4.png
    726
    650
    media_image4.png
    Greyscale

Pearson teaches an analogous cable exercise machine comprising a leg attachment (Multi-Purpose exercise accessory used for leg extensions as seen in Figure 24A above) configured to allow the user to perform one or more leg-based exercises, wherein the first weighted touchpoint and the second weighted touchpoint (First end portions 316 of the first resistance cables 312; Figures 1, 5, and 24A-D) are configured to be coupled to the leg attachment (i.e. attached to the resistance arm 778 of the multi-purpose exercise accessory by the double cable hook 784 that holds the first end portions 316; Col. 35 Lines 62-67; Col. 36 Lines 1-7).  

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bench of Eder to have the leg extension accessory in order to allow the user to perform lower body exercises using the cable machines controlled weighted cables. 

Response to Amendment
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.

	
Allowable Subject Matter
Claim 6, 7, 9, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784